Citation Nr: 1449121	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of pilonidal cyst removal, to include scar.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDING OF FACT

The residuals of pilonidal cyst removal are manifested by a scar that is superficial and painful, and which covers less than 12 square inches. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of pilonidal cyst removal, to include scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805, 7806, 7819 (2014). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id. 

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for residuals of pilonidal cyst removal, to include scar, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2011 rating decision represented the initial adjudication of the pertinent claim after issuance of the letter.  Hence, the May 2011 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The July 2011 rating decision granted service connection for residuals of status post pilonidal cyst removal, to include scar and assigned a 10 percent disability rating effective April 12, 2011.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, because service connection for residuals of pilonidal cyst removal, to include scar has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for that disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letter mailed in May 2011. 

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records.

A VA examination was conducted in July 2011.  In reviewing this examination report, the Board finds that it is adequate for the purpose of adjudicating this appeal. Also of record and considered in connection with the appeal is the transcript of the Veteran's October 2012 video conference hearing. 

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claim.

Status Post Pilonidal Cyst Removal, to Include Scar

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims. 

When there is an approximate balance of positive and negative evidence, i.e., when the evidence is in a state of "equipoise," regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b) (West 2002). 

Initially, it should be noted that residuals of a post-operative pilonidal cyst is not a disability specifically listed under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  The Veteran's service-connected residuals of a post-operative pilonidal cyst have thus been rated, by analogy, under 38 C.F.R. § 4.118 Diagnostic Code 7819-7803.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  In this case, for the purposes of applying the rating schedule, residuals of a pilonidal cyst is analogous to a benign skin neoplasm, which is rated pursuant to Diagnostic Code 7819.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 7819, benign skin neoplasms should be rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  See 38 C.F.R. § 4.118.

Diagnostic Code 7803, which pertains to superficial, unstable scars was eliminated as part of the revision of the criteria for rating scars that became effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05).  Because the Veteran's claim was submitted after October 23, 2008, the revised criteria apply. 

Under the revised rating criteria, Diagnostic Code 7801 provides that scars not of the head, face or neck that are deep and nonlinear warrant a 10 percent rating when they cover an area or areas of at least 6 square inches (or 39 sq. cm.) but less than 12 sq. in. (77 sq. cm.).  A 20 percent rating is warranted if the scar covers an area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.).  A 30 percent rating is warranted if the scar covers an area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.).  A 40 percent rating is warranted if the scar covers an area or areas of 144 sq. in. (929 sq. cm.) or greater. Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  Note (2) is not pertinent to this appeal.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides that a maximum 10 percent rating is warranted for a scar not of the head, face, or neck that is superficial and nonlinear and exceeds an area of 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) is not pertinent to this appeal.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Under Diagnostic Code 7806, which applies in cases where dermatitis or eczema are present, a 10 percent disability rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

By way of history, service treatment records show that in January 1977, the Veteran was admitted for removal of a pilonidal cyst.  At his March 1977 separation examination, the scar from the pilonidal cyst surgery was noted.  

In a May 2011 statement, the Veteran noted that after having surgery for what he thought was to correct the problem; he still had pain and discomfort especially after driving for an extended period of time.  

At his July 2011 VA fee basis examination, the Veteran reported that the pilonidal cyst removal site had never healed properly.  He reported that he could not sit for prolonged periods of time, had to make frequent stops on long drives, and could not sleep on his back.  The examination showed a pilonidal sinus with ulceration and induration of less than six square inches without exfoliation, crusting, disfigurement, tissue loss, abnormal texture, or limitation of function.  The skin lesion did not involve an exposed area.  The skin lesion coverage relative to the whole body was noted as less than 1 percent.  The skin lesion was not associated with systemic disease, or with a nervous condition.  The pilonidal sinus present at the mid-upper buttocks measured approximately 1 centimeter by 0.25 centimeters (less than 1 square centimeter).  There was no adherence to the underlying structure and the texture was soft, with a depressed surface.  There was tenderness to palpation.  

The examiner described the scar as follows:

There was a scar on the posterior side of the trunk precisely located mid buttocks.  This was a linear scar.  The entire scar measured 12 centimeters by 0.1 centimeters (1.2 square centimeters).  The scar was painful on examination.  There was skin breakdown.  This was a superficial scar with no underlying damage.  Inflammation was present, described as upper pilonidal sinus.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  

At his October 2012 Travel Board hearing, the Veteran testified that the pilonidal cyst was no worse than at the time of his 2011 VA fee basis examination.  The Veteran described a burning sensation, and noted that when he was driving down the road, he had to take a break after about an hour to an hour and a half and get out of the vehicle because he could not stand sitting for long periods of time.  He indicated that he did not take jobs that required him to drive longer than 30 to 40 miles.  The Veteran testified that he was not currently being treated for his pilonidal cyst.  He stated that he spent a lot of time thinking about his scar and thinking about his tailbone hurting, but would not recognize if he was depressed or not because he was not a doctor.

Based on the competent and credible medical evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected residuals of a pilonidal cyst is not warranted under the current skin regulations. The evidence indicates that the residual scar is neither deep nor nonlinear, and it clearly covers less than 77 square centimeters (Diagnostic Code 7801).  In addition, 10 percent is the maximum schedular rating for Diagnostic Code 7802.  Diagnostic Code 7804 provides only a 10 percent rating for one or two scars that are either painful or unstable and a higher rating under this code would require more scars or scars both painful and unstable.  The findings noted in the July 2011 VA fee examination showed that the Veteran has only one scar associated with his pilonidal cyst, that it is 1.2 square centimeters in area and that it is superficial. 

Further, Diagnostic Code 7805 allows for the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7804, under an appropriate diagnostic code.  As discussed above, the provided diagnostic codes have been considered.  The scar does not actually affect back function or the function of any joint that a rating under Diagnostic Code 7805 would be appropriate.

The Board has considered whether the Veteran's disability should be rated separately for the pilonidal cyst and for the scar that has resulted from it.  However, the Board finds that criteria for rating scars to be the most appropriate criteria for rating the Veteran's disability in this case.  This is because Diagnostic Code 7819, which is applied for benign skin neoplasms, describes the most analogous diagnostic criteria for the Veteran's service-connected pilonidal cyst residuals.  In any event, the Board has considered whether the Veteran would be entitled to higher rating under Diagnostic Code 7806, the criteria for rating dermatitis and eczema, given the skin lesion associated with the cyst site.  Here, however, there is no evidence that any residual skin condition associated with the Veteran's post-operative pilonidal cyst covers 20 to 40 percent of his entire body or of the exposed area affected or that systemic therapy or immunosuppressive drugs are required for at least six weeks that would entitle him to the next higher rating of 30 percent.  The record shows instead that the lesion covers an area of only 1.2 square centimeters.

Additionally, in deciding the appeal, the Board has considered whether separate findings for different periods of time, i.e., staged ratings, are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  At his October 2012 Travel Board hearing, the Veteran testified that he receives no treatment for his pilonidal cyst and scar.  The Board acknowledges that the disability may be subject to flare-ups, requiring periodic drainage of the cyst and that the Veteran has a painful scar.  However, the Board concludes that the underlying disability has not changed in any significant way during the appeal, and has not worsened at any point.  The flare-ups and pain associated with the scar are adequately contemplated by the 10 percent rating during the entire time period in question.

In sum, the Board finds that a rating in excess of 10 percent is not warranted under any of the applicable diagnostic codes.  The Board has considered the Veteran's statements that a higher rating is warranted.  38 C.F.R. § 4.3.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  His statements are outweighed by the more probative findings of the VA fee basis examination in July 2011.  The VA examination report is the most probative evidence as it was based on physical examination and it provided sufficient information so the Board could render an informed determination. 



Extraschedular Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected disorder at issue.  In this case, there has been no showing that the Veteran's disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms.  Indeed, higher ratings are available under the applicable criteria for the current skin and scar ratings.  The Veteran's assertion that he does not take jobs which require him to drive long distances does not present and exceptional or unusual disability picture under the circumstances of this case.  His primary complaint in this regard is the presence of pain at the scar site.  Pain is specifically contemplated by his current scar rating. 

Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes exceptional factors.  Thus, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for tinnitus and left ear hearing loss, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has not raised a claim for a total disability rating based on individual unemployability (TDIU) and the Board finds that the claim is not reasonably raised 
by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in fact remains employed.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for service-connected residuals of pilonidal cyst removal, to include scar.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of pilonidal cyst removal, to include scar is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


